       Case 1:20-cv-00343-DAD-EPG Document 16 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10   KATHLEEN LAMAY,                                      CASE NO. 1:20-CV-00343-DAD-EPG
11                                                     ORDER GRANTING STIPULATION OF
                    Plaintiff,
12                                                     THE PARTIES TO MODIFY THE
            vs.                                        SCHEDULING ORDER IN THIS
13                                                     MATTER
     SUN LIFE ASSURANCE COMPANY OF
14   CANADA,
                                                          (ECF No. 15)
15
                    Defendant.
16

17          The parties filed a stipulation to modify the scheduling order on March 2, 2021. (ECF No.

18   15). Based on the stipulation by counsel of record, and good cause appearing, the Court will grant

19   the stipulation. However, because the dispositive motion filing deadline has been continued, the

20   Court will also continue the pretrial conference. Accordingly, IT IS HEREBY ORDERED that the

21   scheduling order is modified as follows:

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                      1
      Case 1:20-cv-00343-DAD-EPG Document 16 Filed 03/04/21 Page 2 of 2

     Category                      Current Date                Revised Date
 1
     Non Expert Discovery Cutoff   March 8, 2021               August 10, 2021
 2   Expert Disclosure             April 19, 2021              September 1, 2021
     Rebuttal Expert Disclosure    May 24, 2021                September 22, 2021
 3
     Dispositive Motion Filing     Aug. 12, 2021               October 14, 2021
 4   Deadline
     Pretrial Conference           January 24, 2022            March 21, 2022 at 1:30 p.m.
 5

 6
     IT IS SO ORDERED.
 7

 8     Dated:   March 3, 2021                           /s/
                                                    UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
